Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 1 of 25




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

  JACQUELINE CLARK,
                                                                 CASE NO.:

                 Plaintiff,

         -against-                                               PLAINTIFF DEMANDS
                                                                 A TRIAL BY JURY
  HIRE QUEST, LLC,
  WECHSLER CONSTRUCTION GROUP, INC.,
  and TRAVIS WALLACE

        Defendants.
  ——————————————————————X


                     COMPLAINT FOR DAMAGES AND JURY DEMAND

         Plaintiff Jacqueline Clark (“Plaintiff” or “Ms. Clark”), by her undersigned counsel, Derek

  Smith Law Group, PLLC, hereby complains of Defendant Hire Quest, LLC. (referred to herein as

  “HIRE QUEST”), Defendant Wechsler Construction Group, Inc. (referred to herein as

  “WECHSLER”), and Defendant Travis Wallace (referred to herein as “WALLACE”)

  (Collectively referred to herein as “Defendants”), and alleges as follows:

                                           INTRODUCTION

         1.      This case is about an employer who subjected its blatant hostile harassment and

  molestation by her supervisors during her employment with the Defendant HIREQUEST and

  Defendant WECHSLER.

         2.      Plaintiff Jacqueline Clark brings this action pursuant to Title VII of the Civil Rights

  Act of 1964, 42 U.S.C. §2000e et seq. (“Title VII”), and 18 U.S.C. §1591 (“Section 1591”), as

  well as for assault, battery, and infliction of emotional distress pursuant to state tort law.

         3.      Ms. Clark seeks monetary relief to redress Defendants unlawful practices in

  violation of Title VII and Section 1591. Additionally, this action seeks to redress the deprivation
                                                     1
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 2 of 25




  of Ms. Clark’s personal dignity and her civil right to pursue equal employment opportunities in a

  place free from the risk of harassment and assault.

           4.    Defendant HIREQUEST and Defendant WECHSLER’s unrelenting discrimination

  and harassment against Plaintiff culminated with her unlawful termination.

           5.    At bottom, Defendants are liable for subjecting Ms. Clark to a work environment

  infested with relentless gender/sex discrimination which culminated in her constructive discharge.

                                               PARTIES

           6.    At all times material, Plaintiff JACQUELINE CLARK (hereinafter referred to as

  “Plaintiff” or “CLARK”) was and is an individual woman who is a resident of the State of Florida,

  Miami-Dade County.

           7.    Defendant HIRE QUEST, LLC (hereinafter referred to as “HIRE QUEST”) was

  and is a Florida Limited Liability Company authorized to do business in the State of Florida, with

  their principal place of business located at 111 Springhall Drive, Goose Creek, South Carolina

  29445.

           8.    Defendant WECHSLER CONSTRUCTION GROUP, INC. (hereinafter referred to

  as “WECHSLER”) was and is a Florida For-Profit Corporation authorized to do business in the

  State of Florida, with their principal place of business located at 1735 Ponce De Leon Boulevard,

  Coral Gables, Florida 33134.

           9.    At all times material, Defendant HIRE QUEST and Defendant WECHSLER

  (collectively referred to herein as “COMPANY”) were Ms. Clark’s joint/sole employer.

  Defendants COMPANY both maintained the ability to modify Plaintiff Clark’s employment,

  including but not limited to changing Plaintiff’s hours, work assignments, work schedule, and

  work location, as well as both entities maintained the ability to hire and/or fire Plaintiff.


                                                    2
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 3 of 25




          10.     Defendant TRAVIS WALLACE (hereinafter referred to as “WALLACE”) was

  and still is believed to be a resident of the State of Florida.

          11.     Defendant WALLACE was employed by Defendant WECHSLER and held

  supervisory authority over Plaintiff with regard to her employment including but not limited to,

  the power to hire/fire, demote/promote, and discipline Plaintiff.

          12.     At all relevant times, Defendant COMPANY, has been continuously doing business

  in the State of Florida and Miami-Dade County and has continuously held at least 15 employees

  for all relevant calendar years. 42 U.S.C. § 2000e(b).

                                    JURISDICTION AND VENUE

          13.     This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331. This action is authorized

  and instituted pursuant to Section 706(f)(1) and (3) of Title VII, 42 U.S.C. §§ 2000e-5(f)(1), as

  this action involves federal questions regarding deprivation of Plaintiff’s civil rights under Title

  VII and Section 1591.

          14.     This Court further has supplemental jurisdiction pursuant to 28 U.S.C. 1367 over

  all State causes of action.

          15.     Venue is proper in this Court under 28 U.S.C. §1391 because the unlawful

  employment practices alleged below were committed within the jurisdiction of the United States

  District Court for the Southern District of Florida, Miami-Dade Division. Defendant’s business

  was located in this judicial district and a substantial part of the events or omissions giving rise to

  this action, including the unlawful employment practices alleged herein occurred in this district.

  Plaintiff was employed by Defendants COMPANY and assaulted by Defendant WALLACE

  within Miami-Dade, Florida, located in Miami-Dade County, Florida.




                                                     3
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 4 of 25




                             ADMINISTRATIVE PREREQUISITES

         16.     Plaintiff has complied with all statutory prerequisites in order to file this action,

  including the exhaustion of administrative prerequisites.

         17.     On or about August 13, 2020, Plaintiff timely dual-filed a charge of discrimination

  with the U.S. Equal Employment Opportunity Commission (“EEOC”) (Charge No.

  15D202100019) and the Florida commission on Human Relations (“FCHR”) (Charge No.

  202126564), naming the Defendant BROWARD.

         18.     In accordance with and pursuant to the existing workshare agreement between the

  two agencies, an FCHR filing automatically operates as a dual EEOC filing.

         19.     On or about May 6, 2021, the EEOC issued Plaintiff her notice of right to sue.

         20.     This action is being commenced within ninety (90) days of receipt of the EEOC

  Right to Sue Letter. This action is being commenced more than (180) days since the inception of

  Plaintiff’s administrative action against the Defendant.

                             STATEMENT OF MATERIAL FACTS

         21.     On or around December 4, 2019, Defendant COMPANY hired Plaintiff. At all

  times material, Defendant COMPANY advised Plaintiff Clark that she reported to Mr.

  WALLACE.

         22.     Defendant COMPANY hired Plaintiff to work as a Pool Laborer. In this role,

  Defendant COMPANY, by and through Plaintiff’s assigned manager, Defendant WALLACE,

  tasked Plaintiff with such responsibilities including but not limited to cleaning, picking up

  materials, and sanitizing assigned workstations.

         23.     Beginning in or around early February 2020, WALLACE began routinely making

  sexually suggestive and unwelcome comments toward Plaintiff.


                                                     4
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 5 of 25




          24.    Defendant WALLACE initiated his campaign of harassment by making a concerted

  effort to isolate Plaintiff Clark. WALLACE would routinely assign Plaintiff tasks in remote spaces

  or empty stairwells, aware there would be no one else present.

          25.    Once alone at her workstation, WALLACE would proceed to hover over Plaintiff,

  leering and ogling her from a distance as she completed the mundane tasks assigned to her.

          26.    At all times throughout her work Plaintiff could feel WALLACE’s eyes upon her,

  gazing every move she made. His watching made her uncomfortable, particularly in light of her

  being alone and without means of escape when he was present.

          27.    WALLACE’s ogling quickly turned physical as Plaintiff Clark worked in the

  stairwell. On at least two distinct occasions WALLACE walked past Plaintiff Clark as she worked

  int eh stairwells, as grabbed at both her breasts and buttocks.

          28.    Plaintiff immediately instructed WALLACE to stop touching her to which he

  erupted. WALLACE became overtly and verbally aggressive with Plaintiff Clark, demanding she

  be silent and go back to work.

          29.    Plaintiff was terrified by WALLACE and his quickly escalating sexual attacks

  combined with his quick temper. She cowered into corners and attempted to avoid his presence at

  all turns.

          30.    On or around February 27, 2020, Plaintiff Clark and her female colleagues were

  cleaning a unit at the worksite. WALLACE entered the unit and summoned Plaintiff Clark out of

  the unit and away from the eyes of the female colleague.

          31.    WALLACE falsely lead Plaintiff Clark towards a stairwell, a common tactic he

  used to isolate her for the purpose of work assignments over the weeks past, but today was

  difference.


                                                   5
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 6 of 25




         32.     After entering the stairwell, it became evident to Plaintiff Clark that the area had

  been previously cleaned. Her heart began to race as she stood alone with WALLACE who gestured

  and demanded sternly, “Go across to that unit; it needs to be cleaned.” As Plaintiff Clark walked

  across the room, WALLACE paced closely behind.

         33.     Plaintiff entered the room to the unit upon which WALLACE quickly pressed his

  way inside and closed the door behind her. Plaintiff was now terrified and alone with WALLACE.

         34.     Plaintiff Clark noted to WALLACE that the room was obviously clean.

  WALLACE responded, “Whatever is going on from this point on is what I say is going on.”

  WALLACE then directed her to the corner of the room and pointed to an upturned white bucket.

  He said to her, “You’re going to sit right there.” Ms. Clark was terrified. Trapped in the room she

  felt that she had no choice but to comply.

         35.     WALLACE proceeded to walk towards her. As he towered over her, he unzipped

  his pants exposing his erect penis. Ms. Clark felt numb and was unable to react. WALLACE then

  grabbed the back of her head and forcibly pushed her face towards his now-exposed penis. He

  demanded of her, “Right now you are going to do what I tell you to do, and I want it did now. I

  am going to put my dick in your mouth, and you are going to do it quickly.”

         36.     WALLACE forced Ms. Clark to perform oral sex on him until he ejaculated in her

  mouth. At no point in time did Ms. Clark consent to this act of sexual violence. When he was

  finished with Ms. Clark, he used a wipe to clean himself and left the room and she sat numb on in

  the corner. Ms. Clark was shocked and horrified by this act of sexual violence perpetrated by her

  supervisor. She spat Wallace’s semen on a white rag. She then left the building with the rest of her

  co-workers in order not to be caught alone and unaware again.




                                                   6
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 7 of 25




           37.   Later that same day, aware of his actions and the likely ramifications, WALLACE

  began to call Ms. Clark’s phone. WALLACE threatened her and told her not to say anything to

  anyone about the sexual battery.

           38.   The next day she could not show up for work—her fear, shock and utter despair

  prevented her from even being able to get out of bed. Moreover, she was certainly not able to go

  back to the same work site with her assailant supervising her. WALLACE proceeded to call Ms.

  Clark again, telling her that she was a “no call, no show” meaning that her absence at the worksite

  was unexcused. Ms. Clark sent WALLACE a text message telling him not to ever contact her

  again.

           39.   Despite her unequivocal rejection of any communication with WALLACE, he

  repeatedly and continually called Ms. Clark. Ms. Clark felt compelled to report this incident to

  management at Defendant Hire Quest.

           40.   In fact, Defendant WALLACE continued his pattern of harassing Plaintiff,

  periodically calling her cell phone through August 2020.

           41.   Defendants COMPANY wrongfully and unlawfully terminated Plaintiff Clark. On

  or around February 28, 2020, as a result of her rejecting his advances and complaining about the

  sexual assault the day prior, Defendant WALLACE, personally have Plaintiff terminated and

  removed from the worksite.

           42.   In the alternatives, Defendant COMPANY constructively discharged Plaintiff.

  Defendants made conditions so onerous, abusive, and intolerable for Plaintiff that no woman in

  Plaintiff’s shoes would have been expected to continue working under such conditions and such

  that Plaintiff choice to resign was void of choice or free will.




                                                    7
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 8 of 25




         43.     At all relevant times, Plaintiff was and continued to be qualified for the position he

  held and for the various positions he maintained with Defendants.

         44.     The aforementioned allegations are just some of the examples of the discrimination

  and retaliation Ms. Clark suffered at the hands of the Defendants and are not an exhaustive list of

  Plaintiff’s experiences of discrimination and harassment while employed with Defendants.

         45.     Plaintiff believes he has been discriminated and retaliated against in violation of

  Title VII.

         46.     Additionally, Ms. Clark further claims a continuous practice of discrimination and

  continuing violations and makes all claims herein under the continuing violations doctrine.

  Defendants have exhibited a pattern and practice of unlawful discriminatory conduct.

         47.     As a result of the acts and conduct complained of, Ms. Clark has suffered and will

  continue to suffer loss of income, loss of salary, bonuses, benefits, and other compensation which

  such employment entails. Ms. Clark also suffered future pecuniary losses, emotional pain,

  humiliation, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

         48.     Ms. Clark suffers from increased stress and anxiety. Similarly, Ms. Clark has

  trouble sleeping as a result of Defendants’ unlawful conduct. Ms. Clark is nervous that he will be

  unable to find work again. However, Ms. Clark is determined to find work and to pursue

  employment in a workplace that treats individuals with respect and dignity.

         49.     As a result of Defendant’s discriminatory and intolerable treatment, Plaintiff

  suffered and continues to suffer severe emotional distress and physical ailments.

         50.     As a result of the acts and conduct complained of herein, Plaintiff has suffered and

  will continue to suffer the loss of income, the loss of a salary, bonuses, benefits and other

  compensation which such employment entails. Plaintiff has also suffered future pecuniary losses,


                                                   8
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 9 of 25




  emotional pain, suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary

  losses.

            51.   Further, as a result of Defendants’ unlawful employment practices, Ms. Clark felt

  extremely humiliated, degraded, victimized, embarrassed and emotionally distressed.

            52.   As Defendant’s conduct has been malicious, willful, extreme and outrageous, and

  with full knowledge of the law, Ms. Clark seeks punitive damages, jointly and/or severally against

  Defendants, jointly and/or severally. Ms. Clark has presented factual allegations that would permit

  any reasonable jury to award damages.

            53.   At bottom, Defendants are liable for their reckless disregard for Ms. Clark’s

  personal dignity and his civil right to pursue equal employment opportunity.

                                           COUNT I
        Cause of Action for Discrimination Under Title VII for Hostile Work Environment
                     (As to Defendant Hire Quest and Defendant Wechsler)

            54.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

  previous paragraphs herein.

            55.   Plaintiff is female and member of a protected class.

            56.   Defendants Company prohibited under the Title VII from discriminating against

  Plaintiff because of her sex/gender, with regard to discharge, employee compensation, and other

  terms, conditions, and privileges of employment.

            57.   Title VII states in relevant parts as follows: § 2000e-2. [Section 703]:

                  “(a) Employer practices It shall be an unlawful employment practice
                  for an employer – (1) to fail or refuse to hire or to discharge any
                  individual, or otherwise to discriminate against any individual with
                  respect to his compensation, terms, conditions, or privileges of
                  employment, because of such individual’s race, color, religion, sex,
                  or national origin.”



                                                      9
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 10 of 25




          58.     Defendants Company engaged in unlawful employment practices prohibited by 42

   U.S.C. §2000e et seq., by subjecting Plaintiff to a hostile work environment based solely on her

   sex/gender.

          59.     Plaintiff was subject to unwelcome, offensive, and harassing discriminatory

   conduct during her employment, including forcible sexual assault, and this conduct was directed

   to and perpetuated upon Plaintiff because of her sex/gender.

          60.     The aforementioned actions of Defendant WALLACE constitute unwelcome

   sexual harassment.

          61.     The harassment was sufficiently severe and/or pervasive to alter the terms and

   conditions of Plaintiff’s employment.

          62.     As a result, Defendants Company subjected and permitted its supervisory employee

   to expose Plaintiff to discrimination and unlawful discharge.

          63.     The Defendants Company knew or should have known of the harassment of

   Plaintiff. Defendants Company were notified about and was otherwise aware of the discriminatory

   conduct and policies directed at Plaintiff by Defendants Wallace and failed to take appropriate

   corrective action.

          64.     The aforementioned actions created a hostile work environment and constituted

   discrimination on the basis of sex, in violation of Title VII.

          65.     As a direct and proximate result of Defendants Company’s intentional

   discriminatory conduct in violation of Title VII, Plaintiff has suffered and will continue to suffer

   financial and economic damages in the form of lost wages (front and back pay) and lost benefits.

   Plaintiff has also suffered and will continue to suffer emotional distress, mental anguish, loss of

   dignity, and other intangible damages. Plaintiff accordingly demands lost economic damages, lost


                                                    10
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 11 of 25




   wages, back pay, interest, front pay, the value and/or economic impact of lost benefits, and

   compensatory damages.

             66.   Defendants Company’s actions were knowing, intentional, willful, malicious, and

   in reckless disregard of Plaintiff’s rights under the Title VII, warranting the imposition of punitive

   damages in addition to compensatory damages.

             67.   Conduct of Defendants Company and/or its agents deprived Plaintiff of her

   statutory rights guaranteed under Title VII.

             68.   Plaintiff further requests that her attorney’s fees and costs be awarded as permitted

   by law.

                                              COUNT II
                            Cause of Action for Retaliation Under Title VII
                         (As to Defendant Hire Quest and Defendant Wechsler)

             69.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

   previous paragraphs herein.

             70.   Title VII prohibits retaliation against an employee for opposing conduct which

   would violate the terms of Title VII.

             71.   Plaintiff opposed discriminatory conduct by Defendants Company which is

   prohibited by Title VII when she complained to Defendant WALLACE directly and subsequently

   to Defendants Company about the discrimination and hostile work environment that she was

   subjected to as described and set forth above.

             72.   Plaintiff’s complaints about Defendant ALLIANCE’s unlawful and discriminatory

   actions, therefore, constituted protected activity under Title VII.




                                                      11
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 12 of 25




          73.     At all times relevant, Plaintiff acted in good faith and with the objective and

   subjective belief that Defendants Company’s employee WALLACE violated of the law and her

   protected rights.

          74.     After expressing her opposition to the unlawful discriminatory conduct, Defendants

   Company retaliated against Plaintiff by, among other things, actually and/or, in the alternative,

   constructively terminating Plaintiff’s employment.

          75.     The adverse employment actions by Defendants Company were the result of

   Plaintiff’s opposition to the discriminatory conduct to which she was subjected, in violation of

   Title VII.

          76.     Defendants Company’s alleged bases for its adverse employment actions against

   Plaintiff are pretextual and have been asserted only to cover up the retaliatory nature of Defendants

   Company’s conduct.

          77.     Defendants Company’s employees unlawfully retaliated against Plaintiff because

   she opposed a practice made unlawful by Title VII.

          78.     As a result of Defendants Company’s retaliatory conduct in violation of Title VII,

   Plaintiff has suffered and will continue to suffer financial and economic damages in the form of

   lost wages (front and back pay) and lost benefits. Plaintiff has also suffered and will continue to

   suffer emotional distress, mental anguish, loss of dignity, and other intangible damages. Plaintiff

   accordingly demands lost economic damages, lost wages, back pay, interest, front pay, the value

   and/or economic impact of lost benefits, and compensatory damages.

          79.     Defendants Company’s actions were knowing, intentional, willful, malicious, and

   in reckless disregard of Plaintiffs rights under Title VII. Accordingly, Plaintiff also requests

   punitive damages as authorized by Title VII.


                                                    12
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 13 of 25




             80.      Plaintiff further requests that her attorney’s fees and costs be awarded as permitted

   by law.


                                              COUNT III
              For Sex Trafficking by Force and/or Coercion in Violation of 18 U.S.C. §1591
                                       (As to Defendant Wallace)

             81.      Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

   previous paragraphs herein.

             82.      18 U.S.C. 1591, entitled “Sex trafficking of children or by force, fraud, or

   coercion,” states:

                   (1) Whoever knowingly—

                          i. in or affecting interstate or foreign commerce […] recruits, entices, harbors,

                              transports, provides, obtains, advertises, maintains, patronizes, or solicits by

                              any means a person; or

                          ii. benefits, financially or by receiving anything of value, from participation in

                              a venture which has engaged in an act described in violation of paragraph

                              (1)

                   (2) knowing, […] that means of force, threats of force, fraud, coercion described in

                      subsection (e)(2), or any combination of such means will be used to cause the

                      person to engage in a commercial sex act […].

                   (3) The term “coercion” means—

                          i. threats of serious harm to or physical restraint against any person;

                          ii. any scheme, plan, or pattern intended to cause a person to believe that

                              failure to perform an act would result in serious harm to or physical restraint

                              against any person; or

                                                         13
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 14 of 25




                      iii. the abuse or threatened abuse of law or the legal process.

                (4) The term “commercial sex act” means any sex act, on account of which anything

                   of value is given to or received by any person.

                (5) The term “serious harm” means any harm, whether physical or nonphysical,

                   including psychological, financial, or reputational harm, that is sufficiently serious,

                   under all the surrounding circumstances, to compel a reasonable person of the same

                   background and in the same circumstances to perform or to continue performing

                   commercial sexual activity in order to avoid incurring that harm.

          83.      Additionally, 18 USCA § 1595. Civil remedy states as follows:


                 (a) An individual who is a victim of a violation of this chapter may bring a civil

                 action against the perpetrator (or whoever knowingly benefits, financially or by

                 receiving anything of value from participation in a venture which that person knew

                 or should have known has engaged in an act in violation of this chapter) in an

                 appropriate district court of the United States and may recover damages and

                 reasonable attorney’s fees.


          84.      Defendant WALLACE knowingly, in or affecting interstate and foreign commerce,

   solicited Plaintiff Clark knowing the fact that his means of force, threats of force, and coercion,

   including the mere knowledge he had in terms of his superiority over her at work, would be used

   to cause Plaintiff Clark to engage in a commercial sex act.

          85.      Defendant WALLACE thereafter did forcibly grab and sexually assault Plaintiff in

   a sexual manner during the course of her employment.




                                                     14
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 15 of 25




             86.      Defendant WALLACE violated the sections cited hereto and Plaintiff suffered

   damage as a result.

             87.      As a direct and proximate result of Defendants Company’s intentional

   discriminatory conduct in violation of § 1595, Plaintiff has suffered and will continue to suffer

   financial and economic damages in the form of lost wages (front and back pay) and lost benefits.

   Plaintiff has also suffered and will continue to suffer emotional distress, mental anguish, loss of

   dignity, and other intangible damages. Plaintiff accordingly demands lost economic damages, lost

   wages, back pay, interest, front pay, the value and/or economic impact of lost benefits, and

   compensatory damages.

             88.      Defendants Company’s actions were knowing, intentional, willful, malicious, and

   in reckless disregard of Plaintiff’s rights under the § 1595, warranting the imposition of punitive

   damages in addition to compensatory damages.

             89.      Conduct of Defendants Company and/or its agents deprived Plaintiff of her

   statutory rights guaranteed under § 1595.

             90.      Plaintiff further requests that her attorney’s fees and costs be awarded as permitted

   by law.

                                                  COUNT IV
                          Participating in a Venture in Violation of 18 U.S.C. §1591
                                             (As to All Defendants)

             91.      Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

   previous paragraphs herein.

             92.      18 U.S.C. 1591, entitled “Sex trafficking of children or by force, fraud, or

   coercion,” states:

                   (1) Whoever knowingly—


                                                         15
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 16 of 25




                       i. benefits, financially or by receiving anything of value, from participation in

                          a venture which has engaged in an act described in violation of paragraph

                          (1)

                      ii. knowing […] that means of force, threats of force, fraud, coercion described

                          in subsection (e)(2), or any combination of such means will be used to cause

                          the person to engage in a commercial sex act […].

             93.   All Defendants benefitted financially, or by receiving something of value, from

   participating in a venture which has engaged in sex trafficking by force and coercion.

             94.   Similarly, as a supervisor over employees of the offending corporations, the

   individual Defendant WALLACE received compensation in exchange for their participation in the

   venture.

             95.   Defendants violated the sections cited hereto and Plaintiff suffered damage as a

   result.

             96.   As a direct and proximate result of Defendants Company’s intentional

   discriminatory conduct in violation of § 1595, Plaintiff has suffered and will continue to suffer

   financial and economic damages in the form of lost wages (front and back pay) and lost benefits.

   Plaintiff has also suffered and will continue to suffer emotional distress, mental anguish, loss of

   dignity, and other intangible damages. Plaintiff accordingly demands lost economic damages, lost

   wages, back pay, interest, front pay, the value and/or economic impact of lost benefits, and

   compensatory damages.

             97.   Defendants Company’s actions were knowing, intentional, willful, malicious, and

   in reckless disregard of Plaintiff’s rights under the § 1595, warranting the imposition of punitive

   damages in addition to compensatory damages.


                                                    16
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 17 of 25




             98.    Conduct of Defendants Company and/or its agents deprived Plaintiff of her

   statutory rights guaranteed under § 1595.

             99.    Plaintiff further requests that her attorney’s fees and costs be awarded as permitted

   by law.

                                                COUNT V
                                            Assault and Battery
                                      (As Against Defendant Wallace)

             100.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

   previous paragraphs herein.

             101.   Defendant WALLACE sexually assaulted Plaintiff as set forth above wherein he

   groped her chest, and forcibly grabbed her buttocks, and subsequently forced Plaintiff to peforma

   oral sex upon him.

             102.   Defendant WALLACE engaged in illegal and improper touching of Plaintiff,

   against her will and without her consent.

             103.   As a result of Defendant WALLACE’s repeated and rapidly escalating mechanisms

   of assault and battery, Plaintiff suffered serious and permanent injuries as set forth above.

             104.   Defendant WALLACE violated the sections cited hereto and Plaintiff suffered

   damage as a result.

             105.   As a direct and proximate result of Defendants WALLACE’S intentional

   discriminatory conduct in violation of Florida State Law, Plaintiff has suffered and will continue

   to suffer financial and economic damages in the form of lost wages (front and back pay) and lost

   benefits. Plaintiff has also suffered and will continue to suffer emotional distress, mental anguish,

   loss of dignity, and other intangible damages. Plaintiff accordingly demands lost economic




                                                       17
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 18 of 25




   damages, lost wages, back pay, interest, front pay, the value and/or economic impact of lost

   benefits, and compensatory damages.

             106.   Defendant WALLACE’s actions were knowing, intentional, willful, malicious, and

   in reckless disregard of Plaintiff’s rights under the Florida State Law, warranting the imposition

   of punitive damages in addition to compensatory damages.

             107.   Conduct of Defendants WALLACE deprived Plaintiff of her statutory rights

   guaranteed under Florida State Law.

             108.   Plaintiff further requests that her attorney’s fees and costs be awarded as permitted

   by law.

                                                COUNT VI
                                Intentional Infliction of Emotional Distress
                                    (As Against Defendant WALLACE)

             109.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

   previous paragraphs herein.

             110.   The conduct of the Defendant WALLACE was intentional, personal in nature,

   retaliatory, extreme, and outrageous so as to go beyond all possible bounds of decency.

             111.   Such intentional, extreme and outrageous conduct caused Plaintiff to suffer

   humiliation, extreme embarrassment, fear for her well-being and safety, and other severe

   emotional distress and damages.

             112.   As a result of Defendant WALLACE’s assaults and batteries, Plaintiff suffered

   serious and permanent injuries as set forth above.

             113.   Defendant WALLACE violated the sections cited hereto and Plaintiff suffered

   damage as a result.




                                                       18
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 19 of 25




             114.   As a direct and proximate result of Defendants WALLACE’S intentional

   discriminatory conduct in violation of Florida State Law, Plaintiff has suffered and will continue

   to suffer financial and economic damages in the form of lost wages (front and back pay) and lost

   benefits. Plaintiff has also suffered and will continue to suffer emotional distress, mental anguish,

   loss of dignity, and other intangible damages. Plaintiff accordingly demands lost economic

   damages, lost wages, back pay, interest, front pay, the value and/or economic impact of lost

   benefits, and compensatory damages.

             115.   Defendant WALLACE’s actions were knowing, intentional, willful, malicious, and

   in reckless disregard of Plaintiff’s rights under the Florida State Law, warranting the imposition

   of punitive damages in addition to compensatory damages.

             116.   Conduct of Defendants WALLACE deprived Plaintiff of her statutory rights

   guaranteed under Florida State Law.

             117.   Plaintiff further requests that her attorney’s fees and costs be awarded as permitted

   by law.

                                               COUNT VII
                                           False Imprisonment
                                    (As Against Defendant WALLACE)


             118.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

   previous paragraphs herein.

             119.   Defendant WALLACE willfully acted intending to confine Plaintiff without her

   consent and without authority of law, caused her confinement, on multiple occasions, of which

   Plaintiff was aware.




                                                       19
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 20 of 25




             120.   Defendant WALLACE forced Plaintiff to perform oral sex upon him while trapped

   in an isolated unit at work at Defendant Company’s jobsite. Defendant WALLACE willfully acted

   and knowingly trapped Plaintiff.

             121.   Defendant WALLACE intended to confine Plaintiff without her consent.

             122.   Plaintiff was aware of her own confinement because, she was stuck inside of a

   storage closet, and consciously sought to escape.

             123.   As a direct and proximate result of Defendant WALLACE’s false imprisonment on

   Plaintiff, Plaintiff has suffered and will continue to suffer severe and permanent traumatic injuries,

   including mental, physiological, and emotional damages.

             124.   Defendant WALLACE’s actions were knowing, intentional, willful, malicious, and

   in reckless disregard of Plaintiff’s rights under the Florida State Law, warranting the imposition

   of punitive damages in addition to compensatory damages.

             125.   Conduct of Defendants WALLACE deprived Plaintiff of her statutory rights

   guaranteed under Florida State Law.

             126.   Plaintiff further requests that her attorney’s fees and costs be awarded as permitted

   by law.

                                            COUNT VIII
                                          Negligent Hiring
                       (As Against Defendant Wechsler – Plead in the Alternative)

             127.   Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

   previous paragraphs herein.

             128.   WALLACE intended to cause harmful or offensive contact with Plaintiff and, in

   fact, made harmful or offensive contact with Plaintiff.




                                                       20
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 21 of 25




           129.    Defendant WECHSLER owed a duty to Plaintiff to provide an environment free

   from the threat of having an employee make harmful or offensive physical contact, including

   sexual assault, with Plaintiff.

           130.    Defendant WECHSLER was aware or should have been aware of WALLACE’s

   propensity to make harassing comments of a sexual nature and or harmful or offensive physical

   contact with employees, and thus indicating his unfitness for employment. Despite this knowledge,

   Defendant WECHSLER failed to take further action such as investigating such conduct prior to

   WALLACE’s employment was initiated.

           131.    Upon information and belief, Defendant WALLACE has a known criminal history

   that includes a conviction for one count of kidnapping and two counts of sexual battery with a

   weapon/by use of force pursuant to Miami Dade case number F98-4231.

           132.    As a result of this conviction, WALLACE was and still is a registered Sexual

   Offender. Defendant WECHSLER was aware of WALLACE’s convictions and registration

   obligations. Nevertheless, WECHSLER placed WALLACE in a direct supervisory position over

   female employees.

           133.    In light of this, it was reasonably foreseeable that WALLACE would make

   harassing comments of a sexual nature to Plaintiff and cause harmful or offensive physical contact

   to Plaintiff.

           134.    Plaintiff has suffered damages because of Defendant WECHSLER’s negligent

   hiring of WALLACE.

                                            COUNT IX
                                        Negligent Retention
                      (As Against Defendant Wechsler – Plead in the Alternative)




                                                  21
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 22 of 25




           135.    Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

   previous paragraphs herein.

           136.    WALLACE intended to cause harmful or offensive contact with Plaintiff and, in

   fact, made harmful or offensive contact with Plaintiff.

           137.    Defendant WECHSLER owed a duty to Plaintiff to provide an environment free

   from having an employee make harmful or offensive physical contact with Plaintiff.

           138.    Defendant WECHSLER was aware or should have been aware of WALLACE’s

   propensity to make harassing comments of a sexual nature and or harmful or offensive physical

   contact with employees, and thus indicating his unfitness for employment. Despite this knowledge,

   Defendant WECHSLER failed to take further action such as investigating such conduct, or

   disciplining, terminating or reassigning WALLACE.

           139.    Upon information and belief, Defendant WALLACE has a known criminal history

   that includes a conviction for one count of kidnapping and two counts of sexual battery with a

   weapon/by use of force pursuant to Miami Dade case number F98-4231.

           140.    As a result of this conviction, WALLACE was and still is a registered Sexual

   Offender. Defendant WECHSLER was aware of WALLACE’s convictions and registration

   obligations. Nevertheless, WECHSLER placed WALLACE in a direct supervisory position over

   female employees.

           141.    In light of this, it was reasonably foreseeable that WALLACE would make

   harassing comments of a sexual nature to Plaintiff and cause harmful or offensive physical contact

   to Plaintiff.

           142.    Plaintiff has suffered damages because of Defendant WECHSLER’s negligent

   hiring of WALLACE.


                                                      22
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 23 of 25




                                            COUNT X
                                         Negligent Training
                      (As Against Defendant Wechsler – Plead in the Alternative)

           143.    Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

   previous paragraphs herein.

           144.    WALLACE intended to cause harmful or offensive contact with Plaintiff and, in

   fact, made harmful or offensive contact with Plaintiff.

           145.    Defendant WECHSLER owed a duty to Plaintiff to provide an environment free

   from having an employee make harmful or offensive physical contact with Plaintiff.

           146.    Defendant WECHSLER was aware or should have been aware of WALLACE’s

   propensity to make harassing comments of a sexual nature and or harmful or offensive physical

   contact with employees, and thus indicating his unfitness for employment. Despite this knowledge,

   Defendant WECHSLER failed to take further action such as investigating such conduct, or

   disciplining, terminating or reassigning WALLACE.

           147.    Upon information and belief, Defendant WALLACE has a known criminal history

   that includes a conviction for one count of kidnapping and two counts of sexual battery with a

   weapon/by use of force pursuant to Miami Dade case number F98-4231.

           148.    As a result of this conviction, WALLACE was and still is a registered Sexual

   Offender. Defendant WECHSLER was aware of WALLACE’s convictions and registration

   obligations. Nevertheless, WECHSLER placed WALLACE in a direct supervisory position over

   female employees.

           149.    In light of this, it was reasonably foreseeable that WALLACE would make

   harassing comments of a sexual nature to Plaintiff and cause harmful or offensive physical contact

   to Plaintiff.


                                                      23
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 24 of 25




          150.    Plaintiff has suffered damages because of Defendant WECHSLER’s negligent

   hiring of WALLACE.

                                           COUNT XI
                                        Negligent Hiring
                     (As Against Defendant Wechsler – Plead in the Alternative)

          151.    Plaintiff realleges and adopts, as if fully set forth herein, the allegations stated in all

   previous paragraphs herein.

          152.    WALLACE intended to cause harmful or offensive contact with Plaintiff and, in

   fact, made harmful or offensive contact with Plaintiff.

          153.    Defendant WECHSLER owed a duty to Plaintiff to provide an environment free

   from having an employee make harmful or offensive physical contact with Plaintiff.

          154.    Defendant WECHSLER was aware or should have been aware of WALLACE’s

   propensity to make harassing comments of a sexual nature and or harmful or offensive physical

   contact with employees, and thus indicating his unfitness for employment. Despite this knowledge,

   Defendant WECHSLER failed to take further action such as investigating such conduct, or

   disciplining, terminating or reassigning WALLACE.

          155.    Upon information and belief, Defendant WALLACE has a known criminal history

   that includes a conviction for one count of kidnapping and two counts of sexual battery with a

   weapon/by use of force pursuant to Miami Dade case number F98-4231.

          156.    As a result of this conviction, WALLACE was and still is a registered Sexual

   Offender. Defendant WECHSLER was aware of WALLACE’s convictions and registration

   obligations. Nevertheless, WECHSLER placed WALLACE in a direct supervisory position over

   female employees.




                                                     24
Case 1:21-cv-22851-XXXX Document 1 Entered on FLSD Docket 08/04/2021 Page 25 of 25




           157.    In light of this, it was reasonably foreseeable that WALLACE would make

   harassing comments of a sexual nature to Plaintiff and cause harmful or offensive physical contact

   to Plaintiff.

           158.    Plaintiff has suffered damages because of Defendant WECHSLER’s negligent

   hiring of WALLACE.

                                      PRAYER FOR RELIEF


           WHEREFORE, Plaintiff respectfully requests this Court enter judgment against

   Defendants for all damages suffered by Plaintiff, including economic damages, lost wages (back

   pay and front pay) and benefits, liquidated damages, statutory damages, compensatory damages,

   emotional distress damages, punitive damages, interest, attorney’s fees and costs, disbursements

   of action, and any other remedies (monetary and/or equitable) allowable by law.



   Dated: Miami, Florida                         DEREK SMITH LAW GROUP, PLLC
          August 4, 2021


                                                 Caroline H. Miller, Esq.
                                                 701 Brickell Ave, Suite 1310
                                                 Miami, FL 33131
                                                 Tel: (305) 946-1884
                                                 Fax: (305) 503-6741
                                                 Caroline@dereksmithlaw.com

                                                 Counsel for Plaintiff




                                                  25
